COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Carey Deshawn Forris-Clemons v. The State of Texas

Appellate case number:   01-16-00437-CR

Trial court case number: 1398951

Trial court:             174th District Court of Harris County

       Appellant, Carey Deshawn Forris-Clemons’s court-appointed counsel filed a brief
concluding that the above-referenced appeal is frivolous. See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Counsel has not complied with the
requirements of Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In particular,
counsel has not filed a copy of the letter sent to appellant, or otherwise certified, that she
advised appellant that if he wishes to exercise his right to review the appellate record in
preparing to file a response to the Anders brief, he should immediately file a motion for
pro se access to the appellate record with the applicable court of appeals, which includes
“a form motion . . . lacking only the appellant’s signature and the date, . . . inform[ing]
the appellant that, in order to effectuate his right to review the appellate record pro se,
should [he] choose to invoke it, [he] must sign and date the motion and send it on to the
court of appeals within ten days of the date of the letter from appellate counsel.” 436
S.W.3d at 319–20.
       Accordingly, we order appointed counsel, Randy Martin, to send a letter and a
form motion to appellant in accordance with Kelly. See id. We further order appellant’s
appointed counsel to notify us in writing by September 29, either that she supplied
appellant with a form motion for pro se access to the appellate record,” or that she
provided him with a copy of the record. See id. at 320.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: September 21, 2017